DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. PG Pub 2010/0033471).

Regarding Claim 1, Liu teaches a driving method for a display panel (Paragraph 16), comprising the following steps: 
outputting a power-off signal (Figure 3, Element T2.  Paragraph 18) of a display panel (Paragraph 16); 
turning on an active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to a pixel; and 
closing (Figure 3, Element not labeled, but is the time after T3.  Paragraph 19) the display panel (Paragraph 16).

Regarding Claim 2, Liu teaches the driving method for a display panel (Paragraph 16) according to claim 1 (See Above), wherein the step of outputting a power-off signal (Figure 3, Element T2.  Paragraph 18) comprises: outputting the power-off signal (Figure 3, Element T2.  Paragraph 18) when a power voltage drops to a preset value (Figure 3, Element Vth.  Paragraph 18).

Regarding Claim 3, Liu teaches the driving method for a display panel (Paragraph 16) according to claim 1 (See Above), wherein the step of turning on an active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to a pixel comprises: switching a low-level signal for driving the active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) to a high-

Regarding Claim 4, Liu teaches the driving method for a display panel (Paragraph 16) according of claim 1 (See Above), wherein the step of closing (Figure 3, Element not labeled, but is the time after T3.  Paragraph 19) the display panel (Paragraph 16) comprises: receiving, by the display panel (Paragraph 16), the power-off signal (Figure 3, Element T2.  Paragraph 18), and closing (Figure 3, Element not labeled, but is the time after T3.  Paragraph 19) the display panel (Paragraph 16).

Regarding Claim 5, Liu teaches a driving method for a display panel (Paragraph 16), comprising the following steps: 
outputting a power-off signal (Figure 3, Element T2.  Paragraph 18) of a display panel (Paragraph 16) when a power voltage drops to a preset value (Figure 3, Element Vth.  Paragraph 18); 
switching a low-level signal for driving an active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) to a high-level signal by using a switching circuit (Figure 2, Element 210.  Paragraph 18), and turning on the active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to a pixel; and 
closing (Figure 3, Element not labeled, but is the time after T3.  Paragraph 19) the display panel (Paragraph 16).

Regarding Claim 6, Liu teaches a drive circuit of a display panel (Paragraph 16), comprising: 
a power circuit (Figure 2, Element Vin.  Paragraph 17), configured to output a power-off signal (Figure 3, Element T2.  Paragraph 18); 
a pixel control circuit, configured to turn on an active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to a pixel; and 
a power-off circuit, configured to close (Figure 3, Element not labeled, but is the time after T3.  Paragraph 19) a display panel (Paragraph 16).

Regarding Claim 7, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 6 (See Above), wherein the power circuit (Figure 2, Element Vin.  Paragraph 17) comprises a power supply (Figure 2, Element Vin.  Paragraph 17).

Regarding Claim 8, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 7 (See Above), wherein a circuit control signal (Figure 2, Element Vcon.  Paragraph 17) is output by the power supply (Figure 2, Element Vin.  Paragraph 17).

Regarding Claim 10, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 8 (See Above), wherein the active switch (Figure 2, Elements M1_1 - M1_n and M2_1 - M2_n.  Paragraph 17) corresponding to the pixel is turned on through the circuit control signal (Figure 2, Element Vcon.  Paragraph 17).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PG Pub 2010/0033471) in view of Lee (U.S. Pub 2012/0113082).

Regarding Claim 9, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 8 (See Above).  Liu is silent with regards to wherein the circuit control signal comprises a high-level signal, a low-level signal and a circuit switching signal.
Lee teaches wherein the circuit control signal (Figure 5, Element 12.  Paragraph 29) comprises a high-level signal (Figure 5, Element Vpos.  Paragraph 29), a low-level 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu with the teachings of the power control of Lee.  The motivation to modify the teachings of Liu with the teachings of Lee is to prevent abnormal output after an image update, as taught by Lee (Paragraph 8).

Regarding Claim 11, Liu teaches the drive circuit of a display panel (Paragraph 16) according to claim 6 (See Above).  Liu is silent with regards to wherein the pixel control circuit comprises: a first logical circuit, configured to output a first control signal for turning off the active switch; a second logical circuit, configured to output a second control signal for turning on the active switch; and a switching circuit, configured to switch the first logical circuit and the second logical circuit, the switching circuit controlling the second logical circuit to be switched on to control the active switch  to be turned on when the display panel is closed.
Lee teaches wherein the pixel control circuit comprises: 
a first logical circuit (Figure 5, Element 52.  Paragraph 40), configured to output a first control signal for turning off the active switch (Figure 5, Elements P1, N1, and N2.  Paragraph 39); 
a second logical circuit (Figure 5, Element 54.  Paragraph 43), configured to output a second control signal for turning on the active switch (Figure 5, Elements P1, N1, and N2.  Paragraph 39); and 

the switching circuit (Figure 5, Element 50.  Paragraph 40) controlling the second logical circuit (Figure 5, Element 54.  Paragraph 43) to be switched on to control the active switch (Figure 5, Elements P1, N1, and N2.  Paragraph 39) to be turned on when the display panel (Paragraph 16) is closed.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu with the teachings of the power control of Lee.  The motivation to modify the teachings of Liu with the teachings of Lee is to prevent abnormal output after an image update, as taught by Lee (Paragraph 8).


Claims 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PG Pub 2010/0033471) in view of Lee (U.S. Pub 2012/0113082) in view of Park (U.S. PG Pub 2006/0290640).

Regarding Claim 12, Liu in view of Lee teach the drive circuit of a display panel (Paragraph 16) according to claim 11 (See Above).  Liu is silent with regards to wherein the first logical circuit comprises a first resistor, a second resistor and a first active switch, the first resister being connected to the second resistor, the second resistor being connected to the switching circuit, a drain electrode of the first active switch being connected to a control end of the active switch, a gate electrode of the first active switch 
Park teach wherein the first logical circuit (Figure 7, Elements Q2 and R9 – R12.  Paragraphs 34 – 37) comprises a first resistor (Figure 7, Element R9.  Paragraph 37), a second resistor (Figure 7, Element R10.  Paragraph 37) and a first active switch (Figure 7, Element Q2.  Paragraph 35), the first resister (Figure 7, Element R9.  Paragraph 37) being connected to (Seen in Figure 7) the second resistor (Figure 7, Element R10.  Paragraph 37), the second resistor (Figure 7, Element R10.  Paragraph 37) being connected to the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35), a drain electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) being connected to a control end of the active switch (Figure 7, Elements Q1 – Q4.  Paragraph 35), a gate electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) being connected between the first resistor (Figure 7, Element R9.  Paragraph 37) and the second resistor (Figure 7, Element R10.  Paragraph 37), and the first active switch (Figure 7, Element Q2.  Paragraph 35) being connected to the power circuit (Figure 5, Element 52.  Paragraph 33).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 13, Liu in view of Lee in view of Park teach the drive circuit of a display panel (Paragraph 16) according to claim 12 (See Above).  Liu is silent with regards to wherein the switching circuit comprises a third active switch, a source electrode of the third active switch being connected to the second resistor.
Park teach wherein the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35) comprises a third active switch (Figure 7, Element Q1.  Paragraph 35), a source electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35) being connected to (Seen in Figure 7) the second resistor (Figure 7, Element R10.  Paragraph 37).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 14
Park teach wherein the second logical circuit (Figure 7, Elements Q3 and R5 – R8.  Paragraphs 34 – 37) comprises a third resistor (Figure 7, Element R8.  Paragraph 37), a fourth resistor (Figure 7, Element R5.  Paragraph 37) and a second active switch (Figure 7, Element Q3.  Paragraph 35), the third resistor (Figure 7, Element R8.  Paragraph 37) being connected to (Seen in Figure 7) the fourth resistor (Figure 7, Element R5.  Paragraph 37), the fourth resistor (Figure 7, Element R5.  Paragraph 37) being connected to (Seen in Figure 7) the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35), a gate electrode of the second active switch (Figure 7, Element Q3.  Paragraph 35) being connected between (Seen in Figure 7) the third resistor (Figure 7, Element R8.  Paragraph 37) and the fourth resistor (Figure 7, Element R5.  Paragraph 37), and a drain electrode of the second active switch (Figure 7, Element Q3.  Paragraph 35) being connected to a control end of the active switch (Figure 7, Elements Q1 – Q4.  Paragraph 35).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 15
Park teach wherein the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35) comprises a fourth active switch (Figure 7, Element Q4.  Paragraph 35), a source electrode of the fourth active switch (Figure 7, Element Q4.  Paragraph 35) being connected to (Seen in Figure 7) the fourth resistor (Figure 7, Element R5.  Paragraph 37).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 16, Liu in view of Lee teach the drive circuit of a display panel (Paragraph 16) according to claim 11 (See Above).  Liu is silent with regards to wherein the switching circuit comprises a third active switch, a fourth active switch and a logical power supply, a drain electrode of the third active switch being connected to the logical power supply, a source electrode of the third active switch being connected to the first logical circuit, and a source electrode of the fourth active switch being connected to the second logical circuit.
Park teach wherein the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35) comprises a third active switch (Figure 7, Element Q1.  Paragraph 35), a fourth active switch (Figure 7, Element Q4.  Paragraph 35) and a logical power supply (Figure 7, Elements VGH and VGL.  Paragraph 35), a drain electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35) being connected to (Seen in Figure 7) the 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).

Regarding Claim 17, Liu in view of Lee teach the drive circuit of a display panel (Paragraph 16) according to claim 11 (See Above).  Liu is silent with regards to wherein the first logical circuit comprises a first resistor, a second resistor and a first active switch, the first resistor being connected to the second resistor, a drain electrode of the first active switch being connected to a control end of the active switch, a gate electrode of the first active switch being connected between the first resistor and the second resistor, and the first active switch being connected to the power circuit; the second logical circuit comprises a third resistor, a fourth resistor and a second active switch, the third resistor being connected to the fourth resistor, a gate electrode of the second active switch being connected between the third resistor and the fourth resistor, and a dram electrode of the second active switch being connected to a control end of the 
Park teach wherein the first logical circuit (Figure 7, Elements Q2 and R9 – R12.  Paragraphs 34 – 37) comprises a first resistor (Figure 7, Element R9.  Paragraph 37), a second resistor (Figure 7, Element R10.  Paragraph 37) and a first active switch (Figure 7, Element Q2.  Paragraph 35), the first resister (Figure 7, Element R9.  Paragraph 37) being connected to (Seen in Figure 7) the second resistor (Figure 7, Element R10.  Paragraph 37), a drain electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) being connected to a control end of the active switch (Figure 7, Elements Q1 – Q4.  Paragraph 35), a gate electrode of the first active switch (Figure 7, Element Q2.  Paragraph 35) being connected between the first resistor (Figure 7, Element R9.  Paragraph 37) and the second resistor (Figure 7, Element R10.  Paragraph 37), and the first active switch (Figure 7, Element Q2.  Paragraph 35) being connected to the power circuit (Figure 5, Element 52.  Paragraph 33); 
the second logical circuit (Figure 7, Elements Q3 and R5 – R8.  Paragraphs 34 – 37) comprises a third resistor (Figure 7, Element R8.  Paragraph 37), a fourth resistor (Figure 7, Element R5.  Paragraph 37) and a second active switch (Figure 7, Element Q3.  Paragraph 35), the third resistor (Figure 7, Element R8.  Paragraph 37) being connected to (Seen in Figure 7) the fourth resistor (Figure 7, Element R5.  Paragraph 37), a gate electrode of the second active switch (Figure 7, Element Q3.  Paragraph 35) 
the switching circuit (Figure 7, Elements Q1 and Q4.  Paragraph 35) comprises a third active switch (Figure 7, Element Q1.  Paragraph 35), a fourth active switch (Figure 7, Element Q4.  Paragraph 35) and a logical power supply (Figure 7, Elements VGH and VGL.  Paragraph 35), a drain electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35) being connected to (Seen in Figure 7) the logical power supply (Figure 7, Elements VGH and VGL.  Paragraph 35), a source electrode of the third active switch (Figure 7, Element Q1.  Paragraph 35) being connected to (Seen in Figure 7) the second resistor (Figure 7, Element R10.  Paragraph 37), and a source electrode of the fourth active switch (Figure 7, Element Q4.  Paragraph 35) being connected to (Seen in Figure 7) the fourth resistor (Figure 7, Element R5.  Paragraph 37).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the display driving circuit of Liu and the teachings of the power control of Lee with the voltage controller of Park.  The motivation to modify the teachings of Liu and Lee with the teachings of Park is to provide a stable signal that minimizes the defects in a driver, as taught by Park (Paragraph 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (U.S. PG Pub 2003/0034965) discloses a power sequence apparatus that is adjusts the timing of the high power rail.
Lee et al. (U.S. PG Pub 2009/0058194) disclose a method for restraining noise by controlling the on/off signals from a power supply.
Li et al. (U.S. PG Pub 2008/0316195) disclose a power control circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625